FILED
                            NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL LAMAR STEWART,                           No. 11-55091

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00844-IEG-
                                                 WMC
  v.

CITY OF SAN DIEGO; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Michael Lamar Stewart appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging various constitutional violations.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Picray v.

Sealock, 138 F.3d 767, 770 (9th Cir. 1998). We affirm.

      The district court properly granted summary judgment on Stewart’s claim

alleging that Officer Rowlett illegally searched his person and his vehicle because

Stewart failed to raise a genuine dispute of material fact as to whether Officer

Rowlett had probable cause to make a warrantless arrest. See United States v.

Martin, 509 F.2d 1211, 1213 (9th Cir. 1975) (in determining whether there is

probable cause to make a warrantless arrest, courts consider “all the facts known to

the officers and consider all the reasonable inferences that could be drawn by them

before the arrest”); see also United States v. Osife, 398 F.3d 1143, 1145 (9th Cir.

2005) (when officers arrest an occupant of a vehicle, they may search the arrestee’s

person and the entire passenger compartment of the car).

      The district court properly granted summary judgment on Stewart’s claims

alleging that Officer Rowlett caused him to crash his vehicle into a lightpole and

that various city officials assisted in “covering up” the incident because Stewart

failed to raise a genuine dispute of material fact as to whether any defendant

violated any federal right. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

(a party opposing summary judgment may not rely solely on conclusory allegations

unsupported by factual data); see also Matsushita Elec. Indus. Co. v. Zenith Radio


                                          2                                      11-55091
Corp., 475 U.S. 574, 587 (1986) (“Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial.” (citation and internal quotation marks omitted)).

      Stewart’s contentions concerning discovery lack merit.

      All pending motions are denied.

      AFFIRMED.




                                           3                                    11-55091